Citation Nr: 0635611	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-32 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hairy cell leukemia 
(HCL), including as a result of exposure to ionizing 
radiation in service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1972 to 
February 1974, and again from October 1974 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In June 2006, the appellant appeared 
and testified at a hearing held at the RO before the 
undersigned.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims that he developed HCL secondary to his 
inservice exposure to ionizing radiation.  Specifically, he 
claims he was exposed to ionizing radiation from three 
sources while serving on active military service: (1) he was 
exposed to nuclear warheads while working as a missile 
warhead handler from January 1973 to January 1974; (2) he was 
exposed to radium 226 from cracked radio equipment dials 
while working as a radio teletype operator from November 1974 
to October 1991; and (3) he was exposed to radium 223 during 
a training exercise as Jackass Flats, Nevada, at an 
unspecified time.  

The veteran's HCL was first diagnosed in July 2001, and it is 
not shown by competent medical evidence to have been present 
in service or for many years afterward.  However, two 
physicians (including at least one Hematologist/Oncologist) 
who have treated the appellant have stated that it is 
possible that his exposure to ionizing radiation during 
service was responsible for the subsequent development of 
HCL; his current VA treating physician has also cited (in a 
May 2006 letter submitted at the hearing in June 2006) to 
recent scientific studies which allegedly have noted an 
increased risk of HCL related to occupational exposure to 
ionizing radiation, such as that experienced by the 
appellant.  In the opinion of the Board, this medical 
evidence, while to some extent speculative in nature, is 
nevertheless sufficient to trigger VA's duty to assist the 
appellant in the development of evidence to support his claim 
by means of a VA examination or medical opinion concerning 
the merits of his claim.  See, e.g., McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Moreover, the evidentiary 
development requirements of 38 C.F.R. § 3.311 apply even if 
the claim is based upon a disease not listed at 38 C.F.R. 
§ 3.311(b)(2) if the claimant has submitted or cited 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  Based upon its review of 
the veteran's claims folder, the Board considers that this 
requirement is met in the present case and further 
development under 38 C.F.R. § 3.311 is required. 

The Board has concluded, therefore, that the appellant is 
entitled to the additional evidentiary development specified 
in 38 C.F.R. § 3.311, including a dosage estimate of his 
exposure to ionizing radiation in service to be provided by 
VA's Under Secretary for Health "to the extent feasible, 
based upon available methodology" (38 C.F.R. 
§ 3.311(a)(2)(iii)), and a review by VA's Under Secretary for 
Benefits (38 C.F.R. § 3.311(c)) after first obtaining, if 
appropriate, an advisory medical opinion concerning the 
merits of this claim from the Under Secretary for Health.  It 
is further noted by the Board that the appellant may not be 
required to produce evidence substantiating exposure to 
radiation if the information in the appellant's service 
records, etc., is consistent (which it is) with the claim 
that the appellant was present where and when the claimed 
exposure occurred.  38 C.F.R. § 3.311(a)(4)(ii).  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim based 
upon exposure in service to ionizing 
radiation, to include notice that the 
appellant should submit any pertinent 
evidence in his possession.  This notice 
should also include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified by, but not 
provided by, the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records and all 
relevant service records not already of 
record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next proceed 
with appropriate evidentiary development 
under 38 C.F.R. § 3.311 for "other 
exposure claims," including the 
preparation of a dosage estimate pursuant 
to 38 C.F.R. § 3.311(a)(2)(iii) by the VA 
Under Secretary for Health, and 
subsequent review pursuant to 38 C.F.R. 
§ 3.311(c) by the VA Under Secretary for 
Benefits.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications since July 2003.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006)


